Case 2:20-cv-00108-JMS-DLP Document 62 Filed 07/14/20 Page 1 of 22 PageID #: 1603




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

   PYROLYX USA INDIANA, LLC,                       )
   PYROLYX USA, INC., and                          )
   PYROLYX AG,                                     )
                                                   )
          Plaintiffs,                              )
                                                   )
                  vs.                              )     2:20-cv-00108-JMS-DLP
                                                   )
   ZEPPELIN SYSTEMS GMBH and                       )
   ZEPPELIN SYSTEMS USA, INC.,                     )
                                                   )
          Defendants.                              )

                                              ORDER

         This case began when Plaintiffs Pyrolyx USA Indiana, LLC ("Pyrolyx Indiana"), Pyrolyx

  USA, Inc. ("Pyrolyx USA"), and Pyrolyx AG ("Pyrolyx Parent") filed a lawsuit in the Superior

  Court of Vigo County, Indiana, alleging several claims stemming from a soured business

  relationship and a contract dispute over the construction of a new recovered carbon black facility

  in Terre Haute, Indiana. [Filing No. 1-1.] Defendants Zeppelin Systems GMBH ("Zeppelin

  Germany") and Zeppelin Systems USA, Inc. ("Zeppelin USA") removed the action to this Court

  based on diversity jurisdiction.    [Filing No. 1.]   Presently pending before the Court are:

  (1) Defendants' Motion to Transfer Venue or, in the Alternative, to Dismiss or Stay Plaintiffs'

  Claims Against Defendants ("Motion to Transfer"), [Filing No. 23]; and (2) Defendants' Partial

  Motion to Dismiss Plaintiffs' Complaint ("Motion to Dismiss"), [Filing No. 48]. Both of these

  motions are ripe for the Court's review.




                                                  1
Case 2:20-cv-00108-JMS-DLP Document 62 Filed 07/14/20 Page 2 of 22 PageID #: 1604




                                                   I.
                            BACKGROUND AND PROCEDURAL HISTORY 1

         A. The Parties

         Pyrolyx Indiana is a wholly owned subsidiary of Pyrolyx USA, which in turn is a wholly

  owned subsidiary of Pyrolyx Parent, a German company. [Filing No. 33 at 5.] Throughout the

  Amended Complaint, Plaintiffs refer to themselves collectively under the single name "Pyrolyx."

  [See Filing No. 33.] Pyrolyx Parent developed a thermal chemical process to break down tire

  rubber into a reinforcing agent known as "recovered carbon black," a gritty black powder used to

  make new tires and black plastic. [Filing No. 33 at 6.]

         Zeppelin USA is a wholly owned subsidiary of Zeppelin Germany, and Plaintiffs refer to

  both entities collectively as "Zeppelin" throughout the Amended Complaint. [Filing No. 33 at 5.]

  Zeppelin is a contractor that builds and installs customized mechanical equipment around the

  world for the carbon black industry. [Filing No. 33 at 6.]

         B. The Parties' Business Relationship and the Contract

         Zeppelin Germany and Pyrolyx Parent worked together to build Pyrolyx Parent's pilot

  carbon black plant in the Netherlands in 2009. [Filing No. 33 at 6.] In 2015 and 2016, Zeppelin

  Germany performed some engineering optimization studies at another plant operated by Pyrolyx

  Parent in Germany. [Filing No. 33 at 6.]




  1
    The factual allegations set forth in this section are drawn largely from Plaintiffs' Amended
  Complaint, [Filing No. 33], and are not necessarily objectively true. Furthermore, although the
  Amended Complaint was filed after the Motion to Transfer and initial brief, Plaintiffs do not assert
  that the changes made to the Amended Complaint affect the analysis of that Motion, and
  Defendants assert that their initial arguments "apply with equal force to [the] Amended
  Complaint." [Filing No. 53 at 6.] Accordingly, the Court will apply the parties' arguments to the
  Amended Complaint.
                                                   2
Case 2:20-cv-00108-JMS-DLP Document 62 Filed 07/14/20 Page 3 of 22 PageID #: 1605




         In or around 2016, Pyrolyx Parent formed Pyrolyx USA and began considering expanding

  its footprint in the United States by constructing a new carbon black facility in Terre Haute, Indiana

  (the "Facility"). [Filing No. 33 at 6.] According to Plaintiffs, Pyrolyx USA was formed around

  this time "to pursue the Indiana [Facility p]roject." [Filing No. 51 at 10 (citing Filing No. 33 at 5-

  6).] In building the Facility, Pyrolyx intended to rely on Zeppelin to provide engineering,

  construction, and project management consulting services. [Filing No. 33 at 7.] In late 2016,

  Pyrolyx Parent hired Zeppelin Germany to complete front-end engineering and design ("FEED")

  work for the Facility. [Filing No. 33 at 8.] Based on the results of the FEED report, Pyrolyx

  decided to proceed with construction of the Facility. [Filing No. 33 at 8.] In February 2017,

  Pyrolyx Indiana was formed "to own, operate, fund and manage the Indiana [Facility p]roject."

  [Filing No. 51 at 11.]

         On June 15, 2017, Pyrolyx Indiana and Zeppelin Germany entered into a contract (the

  "Contract"). [Filing No. 33 at 14; Filing No. 33-1.] Under the Contract, Pyrolyx Indiana agreed

  to pay Zeppelin Germany for various goods and services relating to construction of the Facility.

  [Filing No. 33 at 14-17; Filing No. 33-1.] The Contract contains a choice-of-law provision which

  states, "All aspects of this Contract shall be governed and interpreted by the law of the State of

  New York, except for any conflicts-of-laws authority that would apply another jurisdiction's laws

  or interpretation." [Filing No. 33-1 at 19.] The Contract further provides that, "[i]n the event that

  a dispute arises between the Parties," certain rules will apply, including that "[v]enue for any

  claims or disputes under this [Contract] shall exclusively be the Southern District of New York."

  [Filing No. 33-1 at 19.]

         Although the parties dispute the precise chain of events following the signing of the

  Contract, it is sufficient to note that progress on the Facility project was subject to delays and



                                                    3
Case 2:20-cv-00108-JMS-DLP Document 62 Filed 07/14/20 Page 4 of 22 PageID #: 1606




  increased costs, and Pyrolyx Indiana and Zeppelin USA each blamed the other for perceived

  wrongdoings. [Filing No. 25 at 10-11; Filing No. 33 at 17-30.] On August 18, 2019, Pyrolyx

  declared Zeppelin in default under the terms of the Contract. [Filing No. 33 at 25.]

          C. The Indiana Lien Action

          On December 6, 2019, Zeppelin USA filed a lien enforcement action against Pyrolyx

  Indiana and others in the Superior Court of Vigo County, Indiana, pursuant to Indiana Code § 32-

  28-3-6. [Filing No. 25 at 11-12; Filing No. 27 at 1; Filing No. 50-1; Filing No. 51 at 13.] That

  action remains pending.

          D. The New York Lawsuit

          Also on December 6, 2019, Zeppelin USA filed a lawsuit against Pyrolyx Indiana in the

  United States District Court for the Southern District of New York ("SDNY"). [Filing No. 1 in

  Case No. 1:19-cv-11222-CM (S.D.N.Y.).] In that lawsuit, Zeppelin USA asserts claims for breach

  of contract, unjust enrichment, and preliminary injunctive relief relating to the Facility project.

  [Filing No. 1 in Case No. 1:19-cv-11222-CM (S.D.N.Y.).]

          On January 20, 2020, Pyrolyx Indiana filed a motion to dismiss the SDNY lawsuit for lack

  of personal jurisdiction. [Filing No. 21 in Case No. 1:19-cv-11222-CM (S.D.N.Y.).] The court

  denied the motion, concluding that under federal law, the forum-selection clause in the Contract

  was enforceable and conferred personal jurisdiction upon the SDNY court. [Filing No. 44 at 5-9

  in Case No. 1:19-cv-11222-CM (S.D.N.Y.).] In doing so, the court determined that Indiana Code

  § 32-28-3-17 2 did not invalidate the forum-selection clause because: (1) federal law—not state



  2
    The statute states: "A provision in a contract for the improvement of real estate in Indiana is void
  if the provision: (1) makes the contract subject to the laws of another state; or (2) requires litigation,
  arbitration, or other dispute resolution process on the contract occur in another state." Ind. Code
  § 32-28-3-17.

                                                      4
Case 2:20-cv-00108-JMS-DLP Document 62 Filed 07/14/20 Page 5 of 22 PageID #: 1607




  law—governs the enforcement of forum selection clauses, and to the extent that Indiana law

  "would purport to impose Indiana procedural rules regarding the enforcement of forum selection

  clauses on a federal court, it is preempted by federal law"; and (2) Indiana is not the forum state,

  so its law is irrelevant to the question of whether enforcement of the clause would contravene the

  strong public policy of the forum state. [Filing No. 44 at 7 in Case No. 1:19-cv-11222-CM

  (S.D.N.Y.) (citing M/S Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 15 (1972); Martinez v.

  Bloomberg LP, 740 F.3d 211, 217 (2d Cir. 2014)).] The court further concluded that abstention

  pending the resolution of the Indiana lien enforcement action under the Colorado River 3 doctrine

  was not warranted. [Filing No. 44 at 9-17 in Case No. 1:19-cv-11222-CM (S.D.N.Y.).]

           Pyrolyx Indiana filed its Answer to the SDNY lawsuit on March 19, 2020. [Filing No. 45

  in Case No. 1:19-cv-11222-CM (S.D.N.Y.).] That action remains pending.

           E. Procedural History of this Lawsuit

           On February 19, 2020, Pyrolyx Indiana, Pyrolyx USA, and Pyrolyx Parent filed their

  Complaint against Zeppelin Germany and Zeppelin USA in the Superior Court of Vigo County,

  Indiana. [Filing No. 1-1.] On February 24, 2020, Defendants removed the action to this Court

  based on diversity jurisdiction. [Filing No. 1.]

           In the Amended Complaint, Pyrolyx Indiana asserts a breach of contract claim against

  Zeppelin USA. [Filing No. 33 at 30.] In addition, Pyrolyx Indiana, Pyrolyx USA, and Pyrolyx

  Parent assert claims against Zeppelin USA and Zeppelin Germany for fraudulent

  inducement/fraud, constructive fraud, tortious interference with contract/business relations, and

  tortious interference with prospective economic advantage. [Filing No. 33 at 31-37.]




  3
      Colorado River Water Conservation Dist. v. United States, 424 U.S. 800 (1976).
                                                     5
Case 2:20-cv-00108-JMS-DLP Document 62 Filed 07/14/20 Page 6 of 22 PageID #: 1608




          Defendants filed their Motion to Transfer on April 3, 2020, and their Motion to Dismiss on

  April 30, 2020. [Filing No. 23; Filing No. 48.] Both motions are now ripe for the Court's review.

                                                 II.
                                         MOTION TO TRANSFER

          A. Legal Standard

          Pursuant to 28 U.S.C. § 1404(a), "[f]or the convenience of parties and witnesses, in the

  interest of justice, a district court may transfer any civil action to any other district or division

  where it might have been brought or to any district or division to which all parties have consented."

  This provision "is intended to place discretion in the district court to adjudicate motions for transfer

  according to [a] '. . . case-by-case consideration of convenience and fairness.'"             Research

  Automation, Inc. v. Schrader-Bridgeport Int'l, Inc., 626 F.3d 973, 977 (7th Cir. 2010) (quoting

  Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988)) (alteration in original). "The statute

  permits a 'flexible and individualized analysis' and affords district courts the opportunity to look

  beyond a narrow or rigid set of considerations in their determinations." Research Automation, 626

  F.3d at 978 (citing Stewart, 487 U.S. at 29).

          Additionally, "[i]t is well recognized that a federal district court has the inherent power to

  administer its docket in a manner that conserves scarce judicial resources and promotes the

  efficient and comprehensive disposition of cases." Ridge Gold Standard Liquors, Inc. v. Joseph

  E. Seagram & Sons, Inc., 572 F. Supp. 1210, 1212-13 (N.D. Ill. 1983) (citations omitted). "Parallel

  proceedings in separate federal courts should ordinarily prompt judicial action to avoid duplicative

  efforts." Gates v. Syrian Arab Republic, 755 F.3d 568, 579 (7th Cir. 2014) (citing Colorado River,

  424 U.S. at 817), overruled on other grounds by Rubin v. Islamic Republic of Iran, 830 F.3d 470

  (7th Cir. 2016). "As between federal district courts, . . . though no precise rule has evolved, the

  general principle is to avoid duplicative litigation." Colorado River, 424 U.S. at 817. "District

                                                     6
Case 2:20-cv-00108-JMS-DLP Document 62 Filed 07/14/20 Page 7 of 22 PageID #: 1609




  courts are accorded 'a great deal of latitude and discretion' in determining whether one action is

  duplicative of another, but generally, a suit is duplicative if the 'claims, parties, and available relief

  do not significantly differ between the two actions.'" Serlin v. Arthur Andersen & Co., 3 F.3d 221,

  223 (7th Cir. 1993) (quoting Ridge Gold, 572 F. Supp. at 1213). As another District Court has

  explained:

          Judicial economy is a particularly important concern when two actions involving
          the same parties and issues are pending in different districts. In such situations,
          federal courts have the inherent power, apart from § 1404, to transfer, stay or
          dismiss the suit to avoid wasteful, repetitive litigation. This is so because district
          courts have the inherent power to administer their dockets in a manner that
          conserves scarce judicial resources and promotes the efficient and comprehensive
          disposition of cases.

  Barrington Grp., Ltd. v. Genesys Software Sys., Inc., 239 F. Supp. 2d 870, 873 (E.D. Wis. 2003)

  (internal citations omitted).

          B. Discussion

          Defendants ask the Court to transfer this action to the SDNY pursuant to 28 U.S.C.

  § 1404(a). [Filing No. 25 at 13-34.] They assert that Plaintiffs should not be permitted to relitigate

  the validity of the forum-selection clause because, based on prudential considerations and a broad

  application of issue preclusion principles, federal courts may decline to reconsider de novo issues

  already decided by another, coequal court. [Filing No. 25 at 16-18.] Defendants argue that in the

  SDNY case, Chief Judge McMahon followed Supreme Court precedent and arrived at the correct

  conclusion that under federal law that preempts § 32-28-3-7, the forum-selection clause is valid.

  [Filing No. 25 at 18-21.] In addition, Defendants assert that under the closely-related parties

  doctrine, all three Plaintiffs are subject to the forum-selection clause, and because the language of

  the clause is broad, all of Plaintiffs' claims are subject to the clause. [Filing No. 25 at 21-25.]




                                                      7
Case 2:20-cv-00108-JMS-DLP Document 62 Filed 07/14/20 Page 8 of 22 PageID #: 1610




  Given that the forum-selection clause is enforceable, Defendants argue, the private interest factors

  under § 1404(a) should be deemed to weigh entirely in favor of transfer. [Filing No. 25 at 25.]

         Even if the forum-selection clause is not enforced, Defendants argue, transfer is still

  warranted. [Filing No. 25 at 25-34.] Specifically, Defendants point out that the SDNY case will

  proceed regardless of what happens in this case, and that "[n]othing could be more inconvenient

  to the parties and the witnesses than forcing them to appear and litigate" in two separate cases.

  [Filing No. 25 at 25-26.] As to the factors considered in deciding whether to transfer a case,

  Defendants assert that: (1) Plaintiffs' selection of this forum should receive no weight and the Court

  should favor the first-filed case; (2) the parties, records, and witnesses are "scattered across the

  globe" and Indiana offers no inherent geographical advantage, while New York is more centrally

  located and is "a hub for international travel"; (3) forcing witnesses to appear in two cases will add

  unnecessary costs; (4) the trial will not require viewing the Facility premises in Indiana;

  (5) Plaintiffs' claims are compulsory counterclaims that must be raised in the SDNY action; and

  (6) the public interest factors favor transfer because statistics show that cases are disposed of more

  quickly in the SDNY, the idea that localized controversies should be decided at home does not

  apply because interested parties are scattered throughout the world, the fact that New York law

  will apply to the case favors a New York forum, and there is no need to burden Indiana citizens

  with jury duty given that the case is already proceeding in New York. [Filing No. 25 at 26-35.]

         In the alternative, Defendants assert that this action should either be dismissed pursuant to

  Fed. R. Civ. P. 13 because all of Plaintiffs' claims are compulsory counterclaims that should be

  raised in the SDNY action, or this action should be dismissed or stayed as a matter of wise judicial

  discretion in order to avoid duplicative litigation. [Filing No. 25 at 39-40.]




                                                    8
Case 2:20-cv-00108-JMS-DLP Document 62 Filed 07/14/20 Page 9 of 22 PageID #: 1611




         In response, Plaintiffs first argue that this Court lacks discretion to transfer this action

  because neither venue nor jurisdiction are proper in the SDNY, and § 1404(a) only allows for

  transfers to courts where venue and jurisdiction are proper. [Filing No. 51 at 14-22.] Specifically,

  Plaintiffs assert, the forum-selection clause is void under § 32-28-3-17, and, without a valid forum-

  selection clause, the SDNY has no personal jurisdiction over Plaintiffs. [Filing No. 51 at 15-18.]

  Regardless, Plaintiffs argue, a majority of the parties in this case—Pyrolyx Parent, Pyrolyx USA,

  and Zeppelin Germany—were not signatories to the Contract and therefore are not bound by the

  forum-selection clause even if it is valid. [Filing No. 51 at 18-20.] Plaintiffs also argue that the

  forum selection clause does not apply the majority of their claims, because four of their five claims

  are tort claims and are not "claims or disputes under" the Contract. [Filing No. 51 at 20-22.]

         Even if jurisdiction and venue were proper in the SDNY, Plaintiffs assert, Defendants have

  not met their burden to show that the SDNY is clearly more convenient than this District, and

  Plaintiffs' choice of forum should be given weight. [Filing No. 51 at 22-23.] As to the convenience

  of the parties, Plaintiffs argue that Pyrolyx Indiana and the Facility are located in Indiana, this

  action arises from a contract to construct the Facility in Indiana, the lien enforcement action is

  ongoing in Indiana, and the facts and circumstances giving rise to this action took place primarily

  in Indiana. [Filing No. 51 at 23-24.] Plaintiffs also point out that Defendants, in the Indiana lien

  enforcement action, acknowledged that many of the events giving rise to the action took place in

  Indiana, and Vigo County is the "preferred venue" for that action because the Facility property is

  located there. [Filing No. 51 at 23-24.] Plaintiffs contend that Defendants have not shown that

  there are witnesses who are located in New York or who could not appear in Indiana, and the

  location of material events and evidence does not favor transfer. [Filing No. 51 at 24-26.]

  Plaintiffs also contend that the interests of justice do not favor transfer because there is no



                                                   9
Case 2:20-cv-00108-JMS-DLP Document 62 Filed 07/14/20 Page 10 of 22 PageID #: 1612




  meaningful difference in the speed at which cases are resolved in the SDNY versus this District,

  this case will be governed by Indiana law, there is an interest in resolving local disputes locally,

  and New York has no relationship to the dispute. [Filing No. 51 at 27-32.]

         Plaintiffs further argue that Chief Judge McMahon's decision "is of no authoritative value

  and is not binding on this Court." [Filing No. 51 at 32.] Plaintiffs contend that, in any event, the

  opinion is inapplicable because: (1) the SDNY lawsuit involves different parties and claims;

  (2) Chief Judge McMahon was considering a motion to dismiss for lack of personal jurisdiction

  under Fed. R. Civ. P. 12(b)(2), rather than a motion to transfer under § 1404(a); and (3) Chief

  Judge McMahon considered New York law and public policy, not Indiana law and policy as would

  be relevant to this case. [Filing No. 51 at 33-34.] Plaintiffs also argue that issue preclusion does

  not apply because the SDNY case has not been litigated to a final judgment and the issues are not

  identical. [Filing No. 51 at 34-36.]

         Finally, Plaintiffs argue that the Court must deny Defendants' alternative request to dismiss

  or stay this case. [Filing No. 51 at 36-38.] Specifically, Plaintiffs contend that their claims cannot

  be considered compulsory counterclaims in the SDNY action because they are asserted, at least in

  part, by and against parties that are not involved in the SDNY action. [Filing No. 37-38.] Plaintiffs

  argue that there is "absolutely no basis for this Court to stay or dismiss [their] claims," because,

  regardless of the outcome of the SDNY case, their claims will not be resolved by a decision in that

  case. [Filing No. 51 at 38.]

         In reply, Defendants assert that "Plaintiffs analyze the § 1404(a) factors as though the

  choice were between litigating this case in New York or in Indiana. In reality, the choice is

  between litigating in New York only, or litigating in both New York and Indiana." [Filing No. 53

  at 6 (emphasis in original).] Defendants reiterate their argument that this Court should defer to



                                                   10
Case 2:20-cv-00108-JMS-DLP Document 62 Filed 07/14/20 Page 11 of 22 PageID #: 1613




  Chief Judge McMahon's ruling on the enforceability of the forum-selection clause because:

  (1) judicial policy counsels against contradicting rulings by co-equal courts; and (2) the ruling is

  correct. [Filing No. 53 at 10.] Specifically, Defendants assert that the doctrine of issue preclusion

  is broad enough that it can be applied even where there has been no final decision, and there is "no

  good reason to depart from the wise judicial practice of refusing to second-guess, de novo, a prior

  ruling on an identical issue by a co-equal federal court." [Filing No. 53 at 10-11.] In addition,

  Defendants assert that federal law—not state law—determines the enforceability of a forum-

  selection clause, and § 32-28-3-17 does not get controlling weight in the transfer analysis. [Filing

  No. 53 at 11-13.] Defendants also reiterate their argument that the forum-selection clause binds

  all three Plaintiffs and applies to all of Plaintiffs' claims. [Filing No. 53 at 13-15.] Defendants

  argue that the valid forum-selection clause renders venue and personal jurisdiction proper in the

  SDNY. [Filing No. 53 at 15-16.] Finally, Defendants reiterate their previous arguments that the

  convenience and public-interest factors weigh in favor of transfer and that if transfer is not

  appropriate, the case should be stayed or dismissed. [Filing No. 53 at 16-19.]

                 1. Validity and Effect of the Forum-Selection Clause

         The Court will begin with the validity and effect of the Contract's forum-selection clause.

  Notably, however, the Court is not conducting this analysis in a vacuum, as Chief Judge McMahon

  has already concluded that the forum-selection clause is valid, enforceable, and confers personal

  jurisdiction upon the SDNY, at least as to Pyrolyx Indiana and Zeppelin USA.                  Plaintiffs

  apparently disagree with Chief Judge McMahon's ruling, but that in and of itself is not a sufficient

  basis for this Court to revisit the issue here. "The federal judicial structure is a vertical hierarchy,

  meaning that errors are corrected by higher courts, not coequal ones. An argument that one court




                                                    11
Case 2:20-cv-00108-JMS-DLP Document 62 Filed 07/14/20 Page 12 of 22 PageID #: 1614




  'got it wrong' should be raised with the applicable court of appeals, not another district court."

  Pierce Mfg. Inc. v. First In Inc., 2010 WL 2854258, at *2 (E.D. Wis. July 19, 2010).

         As to the preclusive effect of Chief Judge McMahon's decision, the Seventh Circuit has

  observed that the concept of issue preclusion "refers to the simple principle that 'later courts should

  honor the first actual decision of a matter that has been actually litigated.'" Chicago Truck Drivers,

  Helpers & Warehouse Union (Indep.) Pension Fund v. Century Motor Freight, Inc., 125 F.3d 526,

  530 (7th Cir. 1997) (quoting 18 CHARLES A. WRIGHT, ARTHUR R. MILLER & EDWARD H. COOPER,

  FEDERAL PRACTICE AND PROCEDURE § 4416, at 136 (1981 & Supp. 1997)). This doctrine "ensures

  that 'once an issue is actually and necessarily determined by a court of competent jurisdiction, that

  determination is conclusive in subsequent suits based on a different cause of action involving a

  party to the prior litigation.'" Chicago Truck Drivers, 125 F.3d at 530 (quoting Montana v. United

  States, 440 U.S. 147, 153 (1979)). "The prerequisites for the application of [issue preclusion] are

  satisfied when: (1) the issue sought to be precluded is the same as that involved in the prior action;

  (2) that issue was actually litigated; (3) the determination of the issue was essential to the final

  judgment; and (4) the party against whom [preclusion] is invoked was fully represented in the prior

  action." Chicago Truck Drivers, 125 F.3d at 530 (citation omitted). Importantly, as to the third

  element, the Seventh Circuit has clarified that "it is a mistake to equate the concept of finality for

  purposes of appellate review with the concept of finality for purposes of issue preclusion." Haber

  v. Biomet, Inc., 578 F.3d 553, 557 (7th Cir. 2009) (discussing with approval the Restatement

  (Second) of Judgments § 13 (1982), which states that "for purposes of issue preclusion . . . , 'final

  judgment' includes any prior adjudication of an issue in another action that is determined to be

  sufficiently firm to be accorded conclusive effect"). A decision is sufficiently "final" to be given




                                                    12
Case 2:20-cv-00108-JMS-DLP Document 62 Filed 07/14/20 Page 13 of 22 PageID #: 1615




  preclusive effect if it amounts to "a final and reasoned pronouncement of" the deciding court.

  Haber, 578 F.3d at 557.

         Relatedly, the law of the case doctrine may inform a court's decision regarding whether to

  reconsider an issue already decided in another court. "The law of the case doctrine 'is a rule of

  practice, based on sound policy [and recites] that, when an issue is once litigated and decided, that

  should be the end of the matter.'" Creek v. Vill. of Westhaven, 144 F.3d 441, 445 (7th Cir. 1998)

  (quoting Gertz v. Robert Welch, Inc., 680 F.2d 527, 532 (7th Cir. 1982)) (alteration in original).

  "[T]he doctrine applies as much to the decisions of a coordinate court in the same case as to a

  court's own decisions." Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 816 (1988)

  (citations omitted). Where the same dispute is "framed in formally separate actions, either

  simultaneously or sequentially, in circumstances that do not support claim preclusion or issue

  preclusion[,] . . . later courts tend to adhere to earlier rulings by other courts for the same reasons

  that inform general law-of-the-case practices." 18B CHARLES A. WRIGHT, ARTHUR R. MILLER &

  EDWARD H. COOPER, FEDERAL PRACTICE AND PROCEDURE § 4478.4 (2d ed. Apr. 2020 Update).

         Here, the validity of the forum-selection clause and the issue of whether that clause confers

  upon the SDNY personal jurisdiction over Pyrolyx Indiana have already been litigated in the

  SDNY case, and Pyrolyx Indiana was represented in the litigation of those issues. Plaintiffs assert

  that this Court should not give preclusive effect to Chief Judge McMahon's ruling because that

  case has not reached a final judgment and because the issue addressed in that case is not precisely

  the same as the issue confronting the Court in this case. Both of these arguments must be rejected.

  As to finality, it is true that the SDNY litigation has not reached a final judgment. However, the

  threshold issue of personal jurisdiction has already been resolved and, because jurisdiction is a

  necessary prerequisite to judgment, is unlikely to be revisited and will be an essential component



                                                    13
Case 2:20-cv-00108-JMS-DLP Document 62 Filed 07/14/20 Page 14 of 22 PageID #: 1616




  of the judgment ultimately entered. Thus, the determination is sufficiently final for purposes of

  issue preclusion. See Haber, 578 F.3d at 557. As to identity of the issues, it is true that Chief

  Judge McMahon's ruling was made in the context of a motion to dismiss for lack of personal

  jurisdiction, whereas this Court is deciding a motion to transfer the case. However, the issue of

  whether the forum-selection clause is enforceable and whether it confers personal jurisdiction upon

  the SDNY is the same, regardless of the context in which it arises. Accordingly, the four

  prerequisites of issue preclusion are satisfied, and this Court can accept Chief Judge McMahon's

  well-reasoned determinations as to the enforceability of the forum-selection clause and the

  existence of personal jurisdiction in the SDNY.

         Even if the requirements of issue preclusion were not met, law of the case principles would

  dictate the same result. As explained further below, this action is essentially a mirror image of the

  SDNY action, in terms of the parties involved and the claims raised. Because the questions of

  enforceability of the forum-selection clause and personal jurisdiction have already been litigated

  by essentially the same parties, under the law of the case doctrine, "that should be the end of the

  matter." Creek, 144 F.3d at 445. And it is.

         As Plaintiffs point out, it is possible that, had this Court considered the issue first and

  without the influence of the SDNY case, the analysis may have been different, given that this Court

  would have needed to follow Seventh Circuit law dictating that state law—not federal law—

  governs the enforceability of forum-selection clauses and Indiana—the forum state—has

  legislation that purports to invalidate forum-selection clauses in certain kinds of contracts. See

  Jackson v. Payday Fin., LLC, 764 F.3d 765, 774 (7th Cir. 2014) ("At present, the majority of

  federal circuits hold 'that the enforceability of a forum selection clause implicates federal

  procedure and should therefore be governed by federal law.' We have taken a different approach."



                                                    14
Case 2:20-cv-00108-JMS-DLP Document 62 Filed 07/14/20 Page 15 of 22 PageID #: 1617




  (internal citations omitted)). This, however, is not the context in which this case is being

  considered, and for the foregoing reasons, this Court will adhere to Chief Judge McMahon's ruling.

         The next question is whether the enforceable forum-selection clause applies to all of the

  parties and claims involved in this lawsuit. When discussing the validity of forum-selection

  clauses, the Seventh Circuit has expressly rejected the notion that "a plaintiff can defeat a forum-

  selection clause by its choice of provisions to sue on, of legal theories to press, and of defendants

  to name in the suit." Am. Patriot Ins. Agency, Inc. v. Mut. Risk Mgmt., Ltd., 364 F.3d 884, 888

  (7th Cir. 2004). In American Patriot Insurance, the plaintiff signed various contracts with the

  defendants and other affiliated corporate entities as part of a single insurance program, but only

  one of those contracts—between the plaintiff and an entity that was not named as a defendant—

  contained a forum-selection clause. See 364 F.3d at 888. The plaintiff attempted to avoid

  application of the forum-selection clause, asserting that none of the named defendants were

  signatories to the contract containing the clause, and that the claims were not purely contractual

  but involved allegations of fraud. Id. at 888. The Court of Appeals rejected the plaintiff's

  argument, noting that the claims all arose from the same insurance program and the series of

  contracts creating that program were "a package," and stating that, if the plaintiff could so easily

  avoid application of the forum-selection clause, such clauses would be rendered "empty." Id. at

  888-89. Specifically, the Court explained:

                 As for the fact that the defendants are charged with fraud rather than breach
         of contract, this can get the plaintiff nowhere in its efforts to get out from under the
         forum-selection clause. Not only does the clause refer to disputes concerning the
         contractual relationship between the parties, however those disputes are
         characterized. More important, a dispute over a contract does not cease to be such
         merely because instead of charging breach of contract the plaintiff charges a
         fraudulent breach, or fraudulent inducement, or fraudulent performance. The reason
         is not that contract remedies always supersede fraud remedies in a case that arises
         out of a contract; sometimes they do, sometimes they don't. It is that the existence
         of multiple remedies for wrongs arising out of a contractual relationship does not

                                                   15
Case 2:20-cv-00108-JMS-DLP Document 62 Filed 07/14/20 Page 16 of 22 PageID #: 1618




         obliterate the contractual setting, does not make the dispute any less one arising
         under or out of or concerning the contract, and does not point to a better forum for
         adjudicating the parties' dispute than the one they had selected to resolve their
         contractual disputes.
                  Nor is a forum-selection clause to be defeated by suing an affiliate or
         affiliates of the party to the contract in which the clause appears, or employees of
         the affiliates. And as for the plaintiff's argument that the word "concerning" in the
         Shareholder Agreement's forum-selection clause is narrower than the more
         common term "arising out of," this is semantic quibbling.

  Am. Patriot, 364 F.3d at 889 (internal citations omitted). See also Hugel v. Corp. of Lloyd's, 999

  F.2d 206, 209 (7th Cir. 1993) ("In order to bind a non-party to a forum selection clause, the party

  must be 'closely related' to the dispute such that it becomes 'foreseeable' that it will be bound.").

         Plaintiffs' assertion that the forum-selection clause does not bind all of the parties in this

  action is without merit. Pyrolyx Indiana, which was formed for the express purpose of operating

  the Facility, is a wholly owned subsidiary of Pyrolyx USA, which was formed for the express

  purpose of expanding Pyrolyx Parent's operations in the United States. All three Pyrolyx entities

  were involved in the negotiations and preparations leading up to the formation of the Contract, and

  all three were involved in an ongoing business relationship with both Zeppelin entities, as

  evidenced by Plaintiffs' failure to distinguish among entities in the Amended Complaint and in

  other filings. In other words, if Plaintiffs see no need to make meaningful distinctions between

  the different entities named in this lawsuit when drafting their allegations, the Court sees no need

  to make such distinctions either. And, consistent with the cases outlined above, the Court

  concludes that all of the entities are closely related such that all of them are bound by the forum-

  selection clause, even though only Pyrolyx Indiana and Zeppelin USA were signatories to the

  Contract.

         Whether the forum-selection clause applies to all of the claims at issue in this action is a

  slightly closer question, but one that is still resolved in favor of Defendants. The Contract states



                                                    16
Case 2:20-cv-00108-JMS-DLP Document 62 Filed 07/14/20 Page 17 of 22 PageID #: 1619




  that, "[i]n the event that a dispute arises between the Parties," certain rules will apply, including

  that "[v]enue for any claims or disputes under this [Contract] shall exclusively be the [SDNY]."

  [Filing No. 33-1 at 19.] There can be no dispute that this clause covers the breach of contract

  claim.

           As to the claim for fraudulent inducement/fraud, Plaintiffs allege that Defendants made

  various false representations that they could or would complete the Facility project in order to

  induce Plaintiffs to enter into the Contract, conceal their alleged breaches of the Contract, or

  prevent Plaintiffs from asserting their rights under the Contract. [Filing No. 33 at 31-33.] The

  allegations concerning the constructive fraud claim are substantially the same: that Plaintiffs relied

  upon Defendants' misrepresentations when deciding to proceed with the Indiana Facility project

  and enter into the Contract.     [Filing No. 33 at 33.]      In other words, Plaintiffs attempt to

  recharacterize their contractual dispute as fraud and constructive fraud claims. This will not avoid

  application of the forum-selection clause.

           Turning to the claims for tortious interference with contract or business relations and

  tortious interference with prospective economic advantage, Plaintiffs allege that Defendants

  interfered with relationships that Plaintiffs had "with numerous contractors and vendors to

  complete the [Facility] Project and to complete another Terre Haute project." [Filing No. 33 at 34;

  see also Filing No. 33 at 36 ("Pyrolyx had business relationships with numerous contractors and

  vendors to complete the Project and to complete another Terre Haute project.").] Plaintiffs also

  allege that they were forced to hire these other contractors due to Defendants' alleged breach of

  the Contract, and that the threats Defendants made to these contractors were part of a campaign to

  shut down the Facility project and to "sabotage [Plaintiffs'] attempts to complete the Project and

  start [a] New Project." [Filing No. 33 at 27-29.] These allegations demonstrate that Plaintiffs'



                                                   17
Case 2:20-cv-00108-JMS-DLP Document 62 Filed 07/14/20 Page 18 of 22 PageID #: 1620




  tortious interference claims arose under the Contract in the sense that Defendants' allegedly

  tortious conduct was motivated by the contractual dispute and intended to interfere with

  completion of the project that was the subject of the Contract. Thus, these claims fall within the

  scope of the forum-selection clause. See Am. Patriot, 364 F.3d at 889 (noting "the existence of

  multiple remedies for wrongs arising out of a contractual relationship does not obliterate the

  contractual setting, [and] does not make the dispute any less one arising under or out of or

  concerning the contract" (emphasis added)); Hugel, 999 F.2d at 209 (concluding that the plaintiff's

  tortious interference claim was within the scope of the forum-selection clause covering "any

  dispute and/or controversy of whatsoever nature arising out of or relating to" the parties'

  contractual relationship).

                 2. Propriety of Transfer Under § 1404(a)

         Having determined that the valid forum-selection clause binds all of the parties and

  encompasses all of the claims at issue in this action, the Court next considers whether transfer is

  appropriate under § 1404(a). The Supreme Court has held that § 1404(a) "provides a mechanism

  for enforcement of forum-selection clauses that point to a particular federal district," and "a proper

  application of § 1404(a) requires that a forum-selection clause be 'given controlling weight in all

  but the most exceptional cases.'" Atl. Marine Const. Co. v. U.S. Dist. Court for W. Dist. of Texas,

  571 U.S. 49, 59-60 (2013) (quoting Stewart, 487 U.S. at 33 (Kennedy, J., concurring)).

         In a case where there is no forum-selection clause, a court would ordinarily evaluate the

  convenience of the parties and various public interest considerations, weighing the relevant factors

  to determine whether, on balance, transfer would serve the convenience of the parties and

  witnesses and promote the interests of justice. Atl. Marine, 571 U.S. at 62-63 (citing 28 U.S.C.

  § 1404(a)). The existence of a valid forum-selection clause, however, changes this analysis in



                                                   18
Case 2:20-cv-00108-JMS-DLP Document 62 Filed 07/14/20 Page 19 of 22 PageID #: 1621




  three important ways: (1) the plaintiff's choice of forum is entitled to no weight, and the plaintiff

  bears the burden of demonstrating that transfer is unwarranted; (2) the court must deem the private-

  interest factors to weigh entirely in favor of transfer to the preselected forum and only consider

  arguments as to the public-interest factors; and (3) the transfer will not carry with it the original

  venue's choice-of-law rules. Atl. Marine, 571 U.S. at 62-65. "Public-interest factors may include

  'the administrative difficulties flowing from court congestion; the local interest in having localized

  controversies decided at home; [and] the interest in having the trial of a diversity case in a forum

  that is at home with the law.'" Id. at 63 (quoting Piper Aircraft Co. v. Reyno, 454 U.S. 235, 241,

  n. 6 (1981)) (alteration in original). These factors "will rarely defeat a transfer motion." Atl.

  Marine, 571 U.S. at 64.

         As to the public-interest factors, Plaintiffs, who bear the burden of demonstrating that the

  case should not be transferred, point to: (1) docket congestion and the likely speed at which the

  case would proceed to trial in each district; (2) each court's familiarity with applicable law; and

  (3) the desirability of resolving controversies in each locale and each community's relationship to

  the controversy. [Filing No. 51 at 27-32.] Regarding the first factor, Plaintiffs concede that "the

  statistics submitted by Zeppelin Defendants show that there is no meaningful difference in the

  average speed this District and the SDNY resolve cases." [Filing No. 51 at 29.] However, they

  assert, the deadlines and schedules established in the two cases show that the case in this District

  would likely conclude first. [Filing No. 51 at 28-29.] Setting aside the practical reality that case

  management deadlines can be, and often are, extended and that it is impossible to know at this

  early stage how long litigation in either court will take, the Court notes that it is the third busiest

  District in the country as measured by weighted filings per judgeship. United States Courts, U.S.

  District Courts – Combined Civil and Criminal Federal Court Management Statistics (June 30,



                                                    19
Case 2:20-cv-00108-JMS-DLP Document 62 Filed 07/14/20 Page 20 of 22 PageID #: 1622




  2019),    https://www.uscourts.gov/sites/default/files/data_tables/fcms_na_distprofile0630.2019.pdf.   The

  SDNY is certainly busy as well. See id. The Court is confident in its own ability to efficiently

  dispose of cases, and it is equally confident in the SDNY's ability to do the same. This factor does

  not weigh against transfer.

           In addition, because the Contract states that New York law will apply, the familiarity of

  each court with applicable law weighs in favor of transfer. Furthermore, although Indiana may

  have an interest in litigating a dispute concerning a facility that was intended to be built in Indiana

  by an Indiana company, such interest does not control, given that a New York court is already

  going to hear its case regardless of what this Court concludes, and the Indiana company

  contractually agreed to a New York forum. Finally, there is also a public interest in the wise and

  efficient use of judicial resources, and that interest counsels in favor of transferring this matter to

  the SDNY to be adjudicated along with the exceedingly similar lawsuit that is already pending

  there. Public-interest factors rarely defeat a motion to transfer, and they certainly do not in this

  case.

                  3. Propriety of Transfer Based on Principles of Wise Judicial Administration

           Independent of the fact that transfer is appropriate under § 1404(a), judicial considerations

  also counsel in favor of this Court exercising its inherent power to prevent duplicative, piecemeal

  litigation. The Court has a strong interest in avoiding duplicative litigation that could produce

  contradictory results. This interest has often been recognized in the context of concurrent state

  and federal court litigation, but also applies in the context of ongoing litigation in two federal

  courts. See Lumen Const., Inc. v. Brant Const. Co., 780 F.2d 691, 694 (7th Cir. 1985) ("When a

  case proceeds on parallel tracks in state and federal court, the threat to efficient adjudication is

  self-evident. But judicial economy is not the only value that is placed in jeopardy. The legitimacy



                                                      20
Case 2:20-cv-00108-JMS-DLP Document 62 Filed 07/14/20 Page 21 of 22 PageID #: 1623




  of the court system in the eyes of the public and fairness to the individual litigants also are

  endangered by duplicative suits that are the product of gamesmanship or that result in conflicting

  adjudications."). As discussed above, this action and the SDNY action involve essentially the

  same parties and claims that are related enough that they should be decided in a single action, not

  separately by two different federal courts. Cf. id. at 695 ("In analyzing whether a dismissal or stay

  will further the interest in avoiding piecemeal litigation, we look not for formal symmetry between

  the two actions, but for a substantial likelihood that the state litigation will dispose of all claims

  presented in the federal case. If the rule were otherwise, the Colorado River doctrine could be

  entirely avoided by the simple expedient of naming additional parties. While Colorado River is

  considerably more limited in scope than the doctrines of res judicata and collateral estoppel, like

  them its impact cannot be obliterated by the stroke of a pen.") (internal citations omitted).

         In sum, Plaintiffs' addition of parties and reframing of claims in an attempt to litigate in

  this Court while another nearly identical case is pending in the SDNY amounts to gamesmanship

  that this Court will not indulge, especially where doing so would run contrary to the well-

  established federal policies of enforcing forum-selection clauses and disfavoring duplicative

  litigation in coequal courts. The Court concludes that this case should be transferred to the SDNY

  pursuant to § 1404(a) and based on the Court's inherent authority to manage its docket in a way

  that conserves judicial resources and avoids duplicative litigation.

                                                   III.
                                         MOTION TO DISMISS

         Given that this case will be transferred, the Court will not address the Motion to Dismiss.

  The Motion shall remain pending for disposition in the transferee court.




                                                   21
Case 2:20-cv-00108-JMS-DLP Document 62 Filed 07/14/20 Page 22 of 22 PageID #: 1624




                                                  IV.
                                            CONCLUSION

         For the foregoing reasons, the Court GRANTS Defendants' Motion to Transfer Venue or,

  in the Alternative, to Dismiss or Stay Plaintiffs' Claims Against Defendants, [23], and the Clerk is

  DIRECTED to transfer this matter to the United States District Court for the Southern District of

  New York. Defendants' Partial Motion to Dismiss Plaintiffs' Complaint, [48], shall be terminated

  on the docket of this Court, but shall remain pending for disposition in the transferee court.




       Date: 7/14/2020




  Distribution via ECF only to all counsel of record




                                                  22
